DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
Status of Claims
Claims 1-8 are cancelled. Claims 9-14 are withdrawn. Independent claim 15 is amended. Claims 15-20 are currently examined on the merits.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “111” has been used to designate both a line-shaped feature perpendicular to a surface of the lid 101a (for example as shown in fig 1) and a line-shaped or curve-shaped feature parallel to the surface of the lid 101a (for example as shown inf figs 4 and 5). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 15 “… a seed crystal substrate adhered to a growth container lid of a growth container… the growth container lid has a pattern formed only within an adhesion region of the seed crystal substrate, the pattern comprising at least one of a curved line shape or straight line shape that penetrates the growth container lid, and the pattern is formed radially from a center of the growth container lid to which the seed crystal substrate is adhered or the pattern is formed concentrically” constitutes an indefinite subject matter. It appears that the growth container lid and the adhesion region are different portions; it is not clear what “the growth container lid has a pattern formed only within an adhesion region of the seed crystal substrate” means, e.g., whether the growth container lid has the pattern or the pattern formed only within the adhesion region. Therefore, the metes and bounds of claim 15 are not readily ascertainable. Clarification and/or correction are/is required. Claim 18 is rejected because it depends on claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daisuke et al (JP 2004269297 A, machine translation, “Daisuke”), and further in view of Masanori et al (JP 2008044802 A, machine translation, “Masanori”).
Regarding claim 15, Daisuke (entire document) teaches a method for manufacturing a silicon carbide single crystal 10 comprising growing the silicon carbide single crystal on a seed crystal substrate 1 adhered to a pedestal 55 (growth container lid) of a growth vessel 5 (container) by a sublimation process (figs 4- 6, pages 8-11), wherein the pedestal 55 (growth container lid) has hollow through hole 25 (a pattern) formed only within an adhesion region 2 of the seed crystal substrate 1 (figs 4- 6, pages 8-11), the through hole 25 (pattern) comprising straight line shape (side view) that penetrates the pedestal 55 (growth container lid) (figs 4-6), and the pattern is formed from the pedestal 55 (growth container lid) to which the seed crystal substrate 1 is adhered (figs 4-6).
Daisuke teaches the pattern as addressed, but does not explicitly teach that the pattern is formed radially from a center of the growth container lid to which the seed crystal substrate is adhered or the pattern is formed concentrically. However Masanori (entire document) teaches a method for fixing a seed crystal, wherein a shape of an adhesion is a stripe shape or a radial shape for fixing the seed crystal to a pedestal (0017, 0030 and claim 3). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Daisuke per teaching of Masanori in order to produce high-quality single crystal silicon carbide (Masanori 0028).
Regarding claim 18, Daisuke/Masanori teaches the pattern/shape of the adhesion as addressed above, and further teaches that the size of the adhesive affects the selection of the crystal growth conditions for example the type, size and shape of the silicon carbide seed single crystal (Masanori 0012-0013). Therefore, it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Daisuke/Masanori, and obtained various size of the pattern including the instantly claimed “a width of 5mm or less” in order to grow a silicon carbide single crystal having high-quality, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B).  Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive because the arguments do not apply to combination of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714